Citation Nr: 0427341	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  01-07 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to service connection for a bladder disorder.

5.  Entitlement to service connection for defective vision.

6.  Entitlement to service connection for extraction of 
teeth.

7.  Entitlement to service connection for a testicle 
disorder.

8.  Entitlement to service connection for a bilateral knee 
disorder.

9.  Entitlement to service connection for arthritis of the 
hands.

10.  Entitlement to service connection for arthritis of the 
shoulders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The veteran testified at a local RO hearing in December 2001, 
and the transcript is of record.  

The Board previously remanded this case for a notice letter 
in compliance with the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5102, 5103A, 5106, 5107, 5126 
(West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

It is also noted that the Appeals Management Center (AMC) 
appears to have received additional medical evidence-in 
particular:  Treatment records from Dr. Syed address the 
current disability of the veteran's knees; an assessment from 
Dr. Kinzie addresses insurance litigation with the veteran's 
employer regarding the knees; several VA Form 10-10M's 
document a 2000 diagnosis of prostatitis and urinary 
problems, as well as dental work and eye problem (though the 
latter is duplicative of the same already in the file); 
outpatient treatment records from the West Texas VA 
Healthcare System documenting bladder problems in 1999, 
recurrent urinary tract infection in 2000, arthritis of the 
knees, low back pain, abdominal pain, and a 2003 radiological 
examination of the lumbar spine (all of which are duplicative 
of the same already in the file); and a December 2000 report 
from Midland Memorial Hospital.  This evidence was generated 
from VA requests for medical information identified by the 
veteran due to VCAA notice.  The veteran also submitted a 
July 2004 statement in support of his claim, which 
essentially reiterated lay statements already of record.  The 
non-duplicative evidence was not reflected in the most recent 
June 2004 supplemental statement of the case, and as this 
evidence was not accompanied with a waiver of RO 
consideration, the issues concerning this evidence should be 
remanded.  It is recognized only the bilateral knees issue is 
directly effected by this evidence because it does not, 
unlike other issues mentioned below, have other reasons for a 
remand.  

As such, the veteran also submitted to AMC a July 2004 nexus 
opinion from a chiropractor connecting the back disability to 
service.  This evidence should be considered by the RO, after 
a VA examination upon remand.

The issues of service connection for a low back disability, 
bladder, kidney, and testicle disorders, bilateral knees, 
defective vision, and extraction of the teeth, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via AMC, in Washington, DC.


FINDINGS OF FACT

1.  The record does not contain any probative evidence 
indicating any arthritis of the shoulder and hands are 
causally related to the veteran's active service or any 
incident therein.

2.  The record does not contain any probative evidence 
indicating any bilateral foot disorder is causally related to 
the veteran's active service or any incident therein.


CONCLUSIONS OF LAW

1.  Arthritis of the shoulder and hands were not incurred in 
or aggravated by active duty service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).

2.  Current bilateral foot disorder was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
VCAA are examined.

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Additionally, VA must indicate which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
This was accomplished for the pending case in a VCAA letter 
issued in November 2003 pursuant to a Board remand.  The RO 
additionally sent a May 2004 letter updating the veteran on 
the evidence it had received to that point, and asked the 
veteran, in light of the listed evidence, to submit or notify 
the RO of any further evidence to support his claim.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) has been replaced by Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In the latter decision, the Court continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefit.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Pelegrini, 18 Vet. App. 
at 120.  The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice and proper subsequent VA process.  Id. at 120-21.  In 
this case, a substantially complete application was received 
prior to the date of VCAA enactment.  Thereafter, an October 
2000 rating decision denied service connection for the ten 
issues on appeal.  The veteran appealed the determination, 
and pursuant to an August 2003 Board remand, the AOJ provided 
VCAA notice in November 2003 to the claimant regarding what 
information and evidence is needed to substantiate the 
increased rating claim, and which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  Additionally, the 
veteran was generally advised to submit any additional 
evidence that pertained to the claim.  Id. at 121.  
Thereafter, the AOJ provided a May 2004 VCAA update of what 
evidence it had received since the November 2003 VCAA notice 
letter, and reiterated the records VA could obtain on the 
veteran's behalf should he so designate.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the RO sought the veteran's service medical and 
dental records, and the records center indicated this 
information was fire-related.  One piece of in-service 
medical information from the Surgeon General's Office was 
located for the year 1944, and sent to the RO.  Also of 
record are July 1985 to January 1999 treatment reports from 
the Ward Memorial Hospital; July 1999 to October 2003 
treatment reports from the Big Spring VA Medical Center 
(VAMC); a December 2000 report from Midland Memorial 
Hospital; a February 2002 lay statement from a fellow 
soldier; and treatment records from Drs. Morisin and Kinzie 
received at AMC in June 2004 after the last supplemental 
statement of the case was issued.

Under VCAA, the duty to assist also includes obtaining a 
medical examination when such is necessary to make a decision 
on the claim.  An examination is necessary if the record:  
(a) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the veteran suffered an 
event, injury or disease in service; and (c) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).  The requirements set forth in 
paragraph (c) could be satisfied by competent evidence 
showing post-service treatment for a condition or other 
possible association with military service.  In this case, 
the evidence of record does not establish the veteran 
suffered an event in service that caused a current disability 
for the claims concerning arthritis of the shoulder and 
hands, and a bilateral foot disorder.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  Thus, a medical examination is not 
necessary as per 38 C.F.R. § 3.159(c)(4) for these claims.

For all the foregoing reasons, VA fulfilled its duties to the 
veteran for this appeal.

I.  Facts

Arthritis of the shoulder and hands

At the December 2001 RO hearing, the veteran noted his hands 
and shoulders "lock up."  He had shots in 1979 and 1982.  
The veteran testified he did not receive treatment in service 
for either the shoulder or hands, and when asked to specify 
what in-service event may have initiated the shoulder and 
hand problems, the veteran recollected he had to crawl with a 
lot of weight on his back during training.  He noted the 
arthritis was not as bothersome upon reduced work, but cold 
weather still caused some pain.  In August 1985, Dr. Roe's 
consultation record indicated pain in the right shoulder.  A 
September 2002 report from Big Spring VAMC noted pain in the 
shoulders and wrists.

Bilateral feet

At the December 2001 RO hearing, the veteran stated he had to 
walk twenty-seven miles during duty to check battalions, and 
his feet were solid blisters.  The in-service treatment 
consisted of being told to stay in barracks for a week due to 
blisters, and to step in the showers with "something red" 
for all the "boys with bad feet."  The veteran did not 
describe anything else concerning his current foot condition, 
including whether he suffered from a bilateral foot 
disability.  

II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation, 38 U.S.C.A. § 1110, 
such that a claimant must first have a disability to be 
considered for service connection.  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the U.S. Court of Appeals for 
Veterans Claims noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

III.  Analysis

Regardless of any current disability associated with 
arthritis of the shoulder and hands, there is no evidence 
that would justify a grant of service connection for these 
disorders.  The appellant did not file a claim for these 
disorders until 1999, which is too remote from service to 
warrant a conclusion any arthritis of the shoulder and hands 
was incurred in service.  The veteran has not offered 
necessary information of what in-service event (besides a 
general assertion of having to carry a lot of weight) could 
have caused any manifestation of arthritis decades later.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
February 2002 lay statement does not assist the  service 
connection claims because it did not identify a specific 
injury, and this general assertion does not support a 
particular claim.  As such, these claims cannot be granted.

The same holds true for the claim concerning a bilateral foot 
disorder.  The veteran testified he had incapacitating foot 
blisters for about a week during service that required 
treatment, but he did not offer evidence of any current 
disability associated with long-term damage from that alleged 
event.  Currently suffering from a disability is one crucial 
element that must be shown for that disability to be service-
connected.  38 U.S.C.A. § 1110.  Additionally, there is no 
directly post-service evidence that an in-service bilateral 
foot disability occurred.  Furthermore, the remoteness of 
about forty years after service of any purported treatment 
for a disability does not support the claim, and as such, it 
cannot be granted.  


ORDER

Entitlement to service connection for arthritis of the hands 
is denied.

Entitlement to service connection for arthritis of the 
shoulders is denied. 

Entitlement to service connection for a bilateral foot 
disorder is denied.


REMAND

In light of the VCAA, and because the veteran's service 
medical records are presumed to have been lost in a fire 
entailing a heightened duty to assist the veteran in 
developing facts pertinent to his claim, Moore v. Derwinski, 
1 Vet. App. 401 (1991), additional action is necessary.  

Low Back

The veteran asserts throughout the record he hurt his back 
during service upon being pushed out the back of a truck 
during an air raid drill.  At the local RO hearing, the 
veteran testified he was given some pills and piece of 
plywood for sleeping after the in-service injury.  Of record 
is a March 1949 communication from VA addressing the 
veteran's application for hospital treatment, which stated 
the veteran would be notified when a hospital bed became 
available.  A physical examination that same month signed by 
the examining physician noted a complaint of pain in the 
lower part of the back, radiating to the front of the 
abdomen.  Physical findings were negative, and the veteran 
was diagnosed as having radiculitis.  Based on this, the 
veteran's application was rejected due to medical 
ineligibility for hospitalization.  

Private records from Dr. Roe indicate the veteran sought 
treatment for low back pain in 1985, and noted a chronic low 
back problem.  The pain continued in the middle of the low 
back, and radiated to the right leg.  There is some mention 
the veteran hurt his low back in 1981 at work.  Notes from 
February 1994 indicate the veteran sustained whiplash of the 
neck from a car accident, and a radiology report found 
degenerative disc disease of the lower cervical levels.  A 
January 1997 x-ray report from the Ward Memorial Hospital 
notes degenerative disc disease, several lower lumbar levels.  

Also of record is a February 2002 statement from a fellow 
soldier who served with the veteran indicating the veteran 
was "injured during this time."

The veteran submitted a letter from Greg Cooper, D.C., who, 
at a July 2004 physical examination, determined an x-ray 
revealed osteosclerosis and spurring at the fourth and fifth 
lumbar vertebrae with a decrease of disc space a L-5/S-1 and 
loss of normal lumbar curve.  The veteran's neck pain was 
noted.  Dr. Cooper opined it appeared the veteran suffered a 
traumatic injury to the back many years ago, and after a 
discussion with the veteran concerning the accident during 
service, he stated it was at least as likely as not the 
current back problem was a direct result of injury sustained 
during service.  

As is evident from the record and the veteran's contentions, 
he seeks service connection for a low back disability.  The 
medical evidence noted a car accident causing neck whiplash 
and cervical spine problems, but the veteran did not 
specifically seek compensation for a cervical injury.  

As a consequence of these facts, the veteran should be 
afforded a nexus examination for the low back disability.  

Other claims

The only documentation returned from a records request was 
information from the hospital admission cards created by the 
Surgeon General.  It identified the veteran had been admitted 
in January 1944 at the station hospital on Lakeland AAF, 
Florida.  The type of case was classified as code 1, "in the 
line of duty."  A first diagnosis was "Disease not 
elsewhere classified."  The veteran appears to have spent a 
total of nine days in the hospital.  

In his July 1999 claim, the veteran reported he was treated 
for his eyes (including going temporarily blind) and bladder 
at the US Army Hospital in Lakeland.  He also reported he was 
treated at the US Army Hospital in Durham, North Carolina, 
for his teeth.  Of record is a January 1955 record of 
hospitalization at VA Hospital in Big Spring, with diagnoses 
of prostatitis, chronic, and urethritis, posterior, chronic, 
and a cystoscopy was performed.  Recently, medical records 
reported the veteran has prostatitis, chronic renal 
insufficiency, and urinary frequency and urgency.

The records from potential in-service treatment hospitals 
should be gathered.  Though a January 2002 memo in the claims 
file notes a person was requested to search medical records 
for treatment for "teeth in Durham, blindness in Tampa, and 
Drew Field for mumps and loss of a testicle, and Lakeland for 
a bladder condition," and no records were found, a more 
formal search should take place of the relevant hospitals.  

Additionally, the veteran testified he had a severely swollen 
testicle in-service, due to mumps.  A December 2000 sonogram 
from the Midland Memorial Hospital noted an atrophic right 
testicle with intrinsic 8-millimeter solid nodule at the 
upper pole, and the chronicity and stability of the finding 
were unknown.  Although it was conceivable the nodule 
represented a sequelae of the remote infection, a neoplastic 
process in this location could not be excluded.  A normal 
left testicle was noted with no evidence of instrinsic 
lesion.  

After a records search, the veteran should be afforded a VA 
examination in compliance with 38 C.F.R. § 3.159(c)(4) 
(2003), to assess whether any current bladder, kidney, and 
testicle disorders are related to service, including the 
veteran's contention concerning mumps.  Upon reviewing 
clarifications in the examination report, the RO should 
consider whether the veteran's service connection claims for 
bladder, kidney, and testicle disorder is properly 
classified.  

Moreover, if warranted after a records search, the veteran 
should be afforded the same VA examination concerning 
defective vision and teeth extraction.

In readjudicating the claims, the RO should take into account 
any new evidence gathered since the last supplemental 
statement of the case.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  

2.  The RO should attempt to obtain any 
records concerning teeth extraction, 
bladder problems, and eye problems, 
from the relevant repository of records 
for treatment at military facilities in 
Lakeland, Florida and Durham, North 
Carolina as noted above.  The RO should 
attempt to identify why the veteran was 
hospitalized for nine days during 
service.  If these efforts prove 
unsuccessful, evidence of such should 
be included in the claims file.

3.  The RO should arrange for VA 
examinations.  The examiners should 
review the veteran's claims file and 
clarify the disabilities concerning the 
bladder, kidney, and testicle (in light 
of the contention regarding in-service 
mumps) as well as the back.  The 
examiners should provide an opinion as 
to whether it is at least as likely as 
not that any bladder, kidney and 
testicle disabilities are related to 
service.  In addition,  the examiners 
should provide an opinion as to whether 
it is at least as likely as not that 
any low back disability is due to 
service.  If warranted after a records 
search, the veteran should be afforded 
the same VA examination for defective 
vision and teeth extraction.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.  

3.  Then, the RO should readjudicate 
the service connection claims for a 
low back disability, kidney disorder, 
bladder disorder, testicle disorder, 
defective vision, extraction of teeth, 
and bilateral knee disorder.  If the 
determination of the claims remains 
unfavorable to the veteran, the RO 
must issue a supplemental statement of 
the case and provide him a reasonable 
period of time to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



